UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4490


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT FENN,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cr-00510-JCC-1)


Submitted:   December 20, 2013            Decided:   February 4, 2014


Before KING, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James W. Hundley, BRIGLIA HUNDLEY NUTTALL & LOPEZ, P.C., Vienna,
Virginia, for Appellant.   Dana J. Boente, Acting United States
Attorney, Alicia J. Yass, Special Assistant United States
Attorney, Lindsay A. Kelly, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             After a two-day jury trial, Robert Fenn (“Appellant”)

was convicted of one count each of receipt of child pornography

and possession of child pornography and was sentenced to 120

months    imprisonment           on    each     count,      to     run    concurrently.       He

appeals,     raising        three       contentions:          (1)        the   district    court

should have granted his motion to suppress certain statements

because      they         were        given        during     an         improper     custodial

interrogation, in violation of Miranda v. Arizona, 384 U.S. 436

(1966);      (2)        during    trial,           the   district         court     erroneously

admitted evidence of legal Hentai (sexual cartoon) images that

were   found       on    Appellant’s          computer,       in    violation       of   Federal

Rules of Evidence 403 and 404(b); and (3) the evidence presented

at   trial    was       insufficient          to    convict      Appellant.         Finding   no

error, we affirm.

                                                   I.

             We have reviewed the district court’s order denying

Appellant’s motion to suppress, and we find no reversible error.

Thus, we affirm for the reasons stated by the district court in

its memorandum opinion of January 22, 2013.                                See United States

v. Fenn, No. 1:12-cr-00510-JCC-1, ECF No. 17 (E.D. Va., filed

Jan. 22, 2013).




                                                   2
                                      II.

           As to whether the district court improperly admitted

Hentai    images    stored    on    Appellant’s    computer,       we     likewise

affirm.    Appellant argues these images were improperly admitted

under Federal Rules of Evidence 404(b) and 403.                 We review for

abuse of discretion and note, “[d]istrict courts generally enjoy

broad discretion in ruling on the admissibility of evidence.”

United States v. Leeson, 453 F.3d 631, 636 (4th Cir. 2006);

United States v. Woods, 710 F.3d 195, 200 (4th Cir. 2013).

           Rule 404(b) provides, “Evidence of a crime, wrong, or

other act is not admissible to prove a person’s character in

order to show that on a particular occasion the person acted in

accordance   with    the     character.”       Fed.     R.   Evid.      404(b)(1).

However, such evidence “may be admissible for another purpose,

such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.”

Id. 404(b)(2).

           Having reviewed the transcript, it is clear the images

were   properly    admitted    as   evidence     for    purposes     other   than

showing Appellant’s general character.                 They were admitted in

accordance with this court’s decision in United States v. Queen,

132 F.3d 991, 997 (4th Cir. 1997) (explaining that evidence of

prior acts must be (1) relevant and not offered to establish

general   character,    (2)    probative    of    an     essential      claim   or

                                       3
element   of   the    offense,    (3)   reliable,        and   (4)     the    probative

value must not be substantially outweighed by unfair prejudice).

Further, the ruling was not in contravention of Rule 403.                            See

United States v. Benkahla, 530 F.3d 300, 310 (4th Cir. 2008).

The court also gave limiting instructions as to the purpose of

the images, explaining that they were legal, and they did not

show “that at another time the defendant performed a similar act

or committed a similar offense, including the offense charged in

the   indictment.”        J.A.    303. *         We    thus    find    no    merit    in

Appellant’s argument on this point.

                                        III.

           Appellant’s     final    contention          on    appeal    is    that   the

evidence at trial was insufficient to support the guilty verdict

against   him;   rather,     he    argues        that    there    was       substantial

evidence that Appellant’s brother and father, both of whom lived

with Appellant, received and possessed the pornography at issue.

In entertaining such an argument, we “construe the evidence in

the   light    most    favorable     to        the    government,      assuming      its

credibility, and drawing all favorable inferences from it, and

will sustain the jury’s verdict if any rational trier of fact

could have found the essential elements of the crime charged


      *
       The “J.A.” is the Joint Appendix filed by the parties in
this appeal.



                                           4
beyond a reasonable doubt.”            United States v. Penniegraft, 641
F.3d 566,     571    (4th   Cir.    2011)    (emphasis    in   original).

Appellant’s final contention fails.              Considering the evidence

presented at trial, a rational trier of fact could have found

Appellant guilty beyond a reasonable doubt.

                                       IV.

              For the foregoing reasons, the district court’s order

denying Appellant’s motion to suppress and the judgment after

trial are affirmed.        We dispense with oral argument because the

facts   and    legal    contentions    are   adequately   presented    in   the

materials      before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        5